Appeal from a judgment of the Supreme Court, Monroe County (Robert J. Lunn, J.), entered April 18, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition to compel respondent to reinstate petitioner as a teacher.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court (Matter of Pierce v Monroe 2—Orleans Bd. of Coop. Educ. Servs., 195 Misc 2d 178 [2003]). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.